DETAILED ACTION
This Final Office Action is in response to the application filed on 08/11/2021 and the Amendment & Remark filed on 06/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a process, a machine and a manufacture, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
at least one processor and at least one non-transitory memory coupled to the at least one processor, wherein the at least one non-transitory memory storing programming instructions, that upon execution by the least one processor, perform operations comprising:
obtaining a set of investor data for an investor, including (1) an age of the investor, (2) an annual guaranteed income of the investor over a time period T, and (3) an initial portfolio value of an investment portfolio for the investor; 
computing, for each specified time interval during the time period T, a set of ratios by normalizing different wealth values by different guaranteed income values;
generating, using a model and the set of investor data, an optimal capital allocation, an optimal consumption, and an optimal annuitization for the investor over the time period T, by maximizing an objective function, wherein: 
the objective function specifies (1) a consumption utility function that computes a utility derived from consumption of wealth of the investor at each specified time interval during the time period T and (2) a wealth utility function that computes utility derived from the wealth of the investor for each specified time interval during the time period T, wherein the wealth utility function computes post-annuitization utility values for a set of ratios for each specified time interval during the time period T and wherein the set of ratios is defined by normalizing different wealth values by different guaranteed income values; and 
providing, for display on a client device, a visualization that displays the optimal capital allocation value, the optimal consumption value, and the optimal annuitization value for the investor for each interval during the time period T.
for each specified time interval during the time period T: determining a total portfolio value for the investment portfolio; determining an annuity purchase cost for purchasing an annuity and an annual annuity payment resulting from purchasing the annuity; reducing the total portfolio value by the annuity purchase cost to obtain a new total portfolio value; and generating a wealth-to-guaranteed income ratio (W/GI) using the new total portfolio value and the annual annuity payment.
generating wealth utility values based on the new total portfolio value; and generating the post-annuitization utility values using the wealth utility values and annual annuity payment.
wherein determining the total portfolio value of the investor, comprises: for a time interval immediately preceding the specified time interval: determining a total income by combining a current portfolio value for the investment portfolio and a guaranteed income for the investor; generating an updated total income by reducing the total income by an amount specifying income consumed by the investor and the annuity purchase cost; generating a return for the investment portfolio; and computing the total portfolio value by multiplying the updated total income by the return for the investment portfolio.
wherein generating the return for the investment portfolio for the time interval immediately preceding the specified time interval, comprises: generating a discretized distribution of returns for each asset class in the investment portfolio, wherein the discretized distribution of returns is generated by applying Gauss-hermite quadrature to a set of discretized points in a distribution of returns for each asset class in the investment portfolio.
wherein the set of investor data comprises a risk aversion value that represents a risk preference for the investor and wherein each of the consumption utility function and the wealth utility function are calibrated using the risk aversion value.
wherein the wealth utility function of the objective function is calibrated by a time discount factor, wherein a value of the time discount factor affects when consumption begins during the time period T.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers retirement planning optimization but for the recitation of generic computer components. That is, other than reciting generic computing language, such as “computer-implemented method”, “at least one processor and at least one non-transitory memory coupled to the at least one processor, wherein the at least one non-transitory memory storing programming instructions, that upon execution by the least one processor, perform operations” and “non-transitory computer readable medium storing instructions that, when executed by one or more data processing apparatus, cause the one or more data processing apparatus to perform operations”, nothing in the claim elements that precludes the steps from that of a fundamental economic practice. For example, but for the aforementioned generic computing language, “obtaining a set of investor data for an investor, including (1) an age of the investor, (2) an annual guaranteed income of the investor over a time period T, and (3) an initial portfolio value of an investment portfolio for the investor” in the context of the claimed invention encompasses one or more person manually obtaining a set of investor data for an investor; 
but for the aforementioned generic computing language, “computing, for each specified time interval during the time period T, a set of ratios by normalizing different wealth values by different guaranteed income values” in the context of the claimed invention encompasses one or more person manually computing the ratios;
but for the aforementioned generic computing language, “generating, using a model and the set of investor data, an optimal capital allocation, an optimal consumption, and an optimal annuitization for the investor over the time period T, by maximizing an objective function” in the context of the claimed invention encompasses one or more person manually generating an optimal capital allocation, optimal consumption and an optimal annuitization using a model and the set of investor data;
but for the aforementioned generic computing language, “providing, for display on a client device, a visualization that displays the optimal capital allocation value, the optimal consumption value, and the optimal annuitization value for the investor for each interval during the time period T” in the context of the claimed invention encompasses one or more person manually providing a visualization of the optimal capital allocation value, optimal consumption value and optimal annuitization value for the investor;
but for the aforementioned generic computing language, “determining a total portfolio value for the investment portfolio; determining an annuity purchase cost for purchasing an annuity and an annual annuity payment resulting from purchasing the annuity; reducing the total portfolio value by the annuity purchase cost to obtain a new total portfolio value; and generating a wealth-to-guaranteed income ratio (W/GI) using the new total portfolio value and the annual annuity payment” in the context of the claimed invention encompasses one or more person manually determining the total portfolio value, annuity purchase cost and an annual annuity payment; reducing the total portfolio value and generating the wealth to guaranteed income ratio;
but for the aforementioned generic computing language, “generating wealth utility values based on the new total portfolio value; and generating the post-annuitization utility values using the wealth utility values and annual annuity payment” in the context of the claimed invention encompasses one or more person manually generating wealth utility values and generating the post-annuitization utility value;
but for the aforementioned generic computing language, “wherein determining the total portfolio value of the investor, comprises: for a time interval immediately preceding the specified time interval: determining a total income by combining a current portfolio value for the investment portfolio and a guaranteed income for the investor; generating an updated total income by reducing the total income by an amount specifying income consumed by the investor and the annuity purchase cost; generating a return for the investment portfolio; and computing the total portfolio value by multiplying the updated total income by the return for the investment portfolio” in the context of the claimed invention encompasses one or more person manually performing the above determining and computing steps;
but for the aforementioned generic computing language, “wherein generating the return for the investment portfolio for the time interval immediately preceding the specified time interval, comprises: generating a discretized distribution of returns for each asset class in the investment portfolio, wherein the discretized distribution of returns is generated by applying Gauss-hermite quadrature to a set of discretized points in a distribution of returns for each asset class in the investment portfolio” in the context of the claimed invention encompasses one or more person manually generating a discretized distribution of returns for each asset class in the investment portfolio;
If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of computer processor to perform the obtaining, generating, displaying, determining, combining and multiplying steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to optimize retirement planning amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes computing utility functions (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life,) and displaying visualization. (Presenting offers and gathering statistics, OIP Techs.) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. The recited ordered combination of additional elements includes a generic processor executing instructions to perform the Judicial Exception. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 

Regarding the applicant’s argument that the claims are integrated into practical application as they recite “improved, non-conventional and non-generic techniques for optimizing consumption, capital allocation, and annuitization decisions for investors in retirement that enable significant computation and resource efficiencies”, the examiner respectfully disagrees. It should be noted “even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond  the  domain of  patent protection.” (See July 2015 Update of IGPSME Page 3) Thus, even assuming arguendo the claims provide “improved, non-conventional and non-generic techniques for optimizing consumption, capital allocation, and annuitization decisions for investors in retirement that enable significant computation and resource efficiencies”, such improvement would merely be further furnishing of the Judicial Exception. As to the alleged reduction of computing resource, it should be noted that such improvement is directed to the mathematically aspect of the model, not the technological aspect. For example, simplifying a mathematical formula may indeed reduce computation resource regardless of technological platform the formula is calculated on, but such improvement is to the formula itself instead of the technological platform. As such the applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698